Hill, P. J., Crapser and Heffernan, JJ., concur; Rhodes, J., dissents, with an opinion; McNamee, J., dissents, on the ground that the letter to Lora Hastings’ attorneys was indefinite, and was based upon “ some agreement ” not stated and, therefore, the content of the agreement was a question of fact to be proved, and evidently the assignments were only steps in carrying out an undisclosed and underlying agreement. The decree is based on an agreement as found by the surrogate. I do not think the question of parol evidence is involved; neither do I believe the doctrine of fiduciary relation or dominating personality is in question. There appears to be no question of dominating influence.